There was no error in sustaining the demurrer to the second answer and cross-petition filed November 10, 1899, for the reason that the defendant did not stand upon this pleading, but filed another answer and cross-petition in which he availed himself of all its material averments; and for the further reason that the pleading did not state a defense or cause of action. Nor was it error to sustain the demurrer to the third defense, for no special damages are pleaded and no eviction is averred.
We find no error in the admission and exclusion of evidence, and no prejudicial error in the charge of the court, looking to the state of the proofs to which the charge must be applied.
We find no error on the record, and the judgment is affirmed and cause remanded.